Herlihy, J.
Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed March 6, 1968, which affirmed the award of death benefits. The record contains testimony to support the finding of the board that on March 9, 1965 the deceased was involved in the work of pushing a vehicle known as a “concrete buggy” which weighed about 900 pounds up an incline when he suffered acute heart failure. Such labor obviously supports the finding of “excessive strain”. The testimony of the claimant’s attending physician and the impartial specialist was sufficient to support the finding that such excessive strain caused the “acute heart failure” and that decedent thereby suffered an accidental injury. The contentions of the appellants are without merit. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Herlihy, J.